Citation Nr: 0935205	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  05-04 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as due to service-connected residuals 
of a right ankle strain.

2.  Entitlement to service connection for a left leg 
disability, to include as due to service-connected residuals 
of a right ankle strain or due to low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to 
November 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the New York, New York, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the Veteran's 
petition to reopen his claim for service connection for 
residuals of a right ankle sprain and his claims for service 
connection for a left leg disability and for a low back 
disability.  He perfected an appeal as to those issues.  In a 
March 2009 rating decision, the RO granted service connection 
for residuals of right ankle sprain, representing a full 
grant of that benefit sought.  

The Board has recharacterized the issue regarding the left 
leg disability to more accurately reflect the Veteran's 
contentions and the evidence in this case.   

The issues on the title page were previously remanded by the 
Board for additional development in May 2007 and May 2008.  
After completing the requested development, the VA Appeals 
Management Center (AMC) has continued the denials of the 
claims (as reflected in the July 2009 supplemental statement 
of the case) and returned the appeal to the Board for further 
consideration.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the Veteran if further action is 
required.


REMAND

Unfortunately the Board finds that further action on the 
claims on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on the 
matters on appeal.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  

In this case, in December 2008, the Veteran was afforded a VA 
examination to determine if there was any relationship 
between the right ankle disability and either of the claimed 
disabilities.  After a review of the relevant records and an 
examination of the Veteran, the examiner diagnosed (1) lumbar 
radiculitis, (2) lumbar sprain / lumbar strain, and (3) 
history of neuropathy.  The examiner opined that it is less 
likely as not that the low back and left leg pain is caused 
by or a result of right ankle condition from service.  
However, the examination revealed that the Veteran had an 
abnormal gait and abnormal weight-bearing as a result of his 
right ankle disability.  The Veteran also reported shifting 
his weight constantly.  The examiner stated that the 
Veteran's service-connected right ankle injury "can lead to 
gait disturbance" which "can contribute to on and off back 
pain."  The examiner also commented that the Veteran's back 
condition "can be aggravated" with a gait disturbance and 
constant shifting weight and position.  This opinion does not 
adequately address whether the Veteran's low back condition 
has been aggravated (i.e., permanently made worse) by the 
right ankle disability.  See 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
appropriate VA examination(s) to determine 
if he has a current low back disability 
that is aggravated by his service-
connected right ankle disability and to 
determine the likely etiology of any 
current left leg disability.  The entire 
claims file must be made available to the 
examiner designated to examine the 
Veteran, and the report of examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished, to include radiological 
testing, (with all results made available 
to the examiner prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail.

The examiner is asked to provide an 
opinion, consistent with sound medical 
judgment, as to (1) whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that the 
Veteran has a current low back disability 
that was aggravated (i.e., permanently 
made worse) by his service-connected 
residuals of a right ankle sprain, and (2) 
whether it is at least as likely as not 
that the Veteran has lumbar radiculitis, 
radiculopathy, or any other currently 
diagnosed left lower extremity disability 
as a result of a current low back 
disability.  

The examiner should specifically consider 
and discuss the findings in the December 
2008 VA examination report.  

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

2.  The Veteran's entire file should then 
be reviewed and his claims readjudicated.  
The RO should ensure full compliance with 
all remand directives.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




